
	

114 S2095 IS: Alaskan Pollock and Golden King Crab Labeling Act
U.S. Senate
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2095
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2015
			Ms. Cantwell (for herself, Ms. Murkowski, Mr. Sullivan, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish certain requirements with respect to pollock and golden king crab.
	
	
		1.Short title
 This Act may be cited as the Alaskan Pollock and Golden King Crab Labeling Act.
		2.Requirements
 (a)Pollock and golden king crabNotwithstanding any other provision of law, for purposes of applying the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)—
 (1)the acceptable market name of Gadus chalcogrammus, formerly known as Theragra chalcogramma, is pollock; and (2)the acceptable market name of Lithodes aequispinus is golden king crab.
 (b)Labeling of pollockSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:
				
 (z)If it is labeled or advertised as Alaskan pollock or Alaska pollock and it is not pollock that is harvested in the exclusive economic zone (as that term is defined in the section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802)) or the State waters adjacent to the State of Alaska..
			
